[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                   Nos. 09-15616, 09-15617 & 09-15618 SEPTEMBER 20, 2010
                         Non-Argument Calendar            JOHN LEY
                                                           CLERK
                       ________________________

               D. C. Docket Nos. 03-00041-CR-FTM-29-DNF,
          03-00042-CR-FTM-29-DNF, 03-00043-CR-FTM-29-DNF

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

KENNETH D. IZARD,

                                                          Defendant-Appellant.


                       ________________________

                Appeals from the United States District Court
                     for the Middle District of Florida
                      _________________________

                           (September 20, 2010)

Before PRYOR, MARTIN and FAY, Circuit Judges.

PER CURIAM:
      Thomas Ostrander, appointed counsel for Kenneth Izard in this appeal from

the revocation of Izard’s supervised release, moves to withdraw as Izard’s

attorney. Ostrander filed a brief arguing that the appeal lacks merit, in accordance

with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Izard did not

submit a reply brief. After independent review of the record, we agree that the

appeal lacks merit.

      Izard, who had served a custodial term for three bank robberies, pleaded

guilty to several violations of the terms of his supervised release. This was the

second time Izard was brought before the district court for violating his supervised

release. After the first violation, the court sentenced him to another term of

supervised release. This time, however, the court revoked the supervised release

and sentenced Izard to 18 months imprisonment. We review this decision for an

abuse of discretion. United States v. Frazier, 26 F.3d 110, 112 (11th Cir. 1994).

      In Ostrander’s brief, he identifies two potential, but ultimately frivolous,

issues for appeal. First, Ostrander indicates that Izard could argue that he did not

admit his guilt to the supervised release violation. However, this argument cannot

carry the day. At his final revocation hearing, the court informed Izard of the

allegations as well as his procedural rights, and Izard said he understood. The

court told Izard his advisory guideline range was 21 to 27 months imprisonment,



                                           2
but that the statutory maximum was 24 months. Izard then admitted to the facts

and circumstances of his violations. We conclude that the colloquy at the

revocation hearing adequately established that Izard voluntarily acknowledged his

guilt to the supervised release violations and that he understood the nature of the

charges as well as the consequences of admitting his guilt to those charges. See

United States v. Monroe, 353 F.3d 1346, 1354 (11th Cir. 2003).

      The second issue Ostrander identifies is whether Izard’s sentence was

unreasonable. We review a sentence upon revocation of supervised release for

reasonableness. United States v. Tome, No. 09-16486, 2010 WL 2899147, at *6

(11th Cir. July 27, 2010). Although the government recommended a term of 18

months imprisonment in exchange for Izard’s guilty plea, Izard asked for leniency

by explaining how he was trying to get his life back on track. Izard’s attorney

recommended a sentence of a year and a day, but agreed with the government that

imprisonment was more likely to change Izard’s behavior than another term of

supervised release.

      We see no procedural defect in Izard’s sentence. See id. The district court

properly calculated the guideline range, told Izard the guidelines were not

mandatory, and considered the 18 U.S.C. § 3553(a) factors, noting specifically its

obligation to impose a sentence that was sufficient but not greater than necessary.



                                           3
The court considered Izard’s criminal history, his problematic conduct while on

supervised release, and the fact that Izard did not avail himself of the opportunity

he was given for alcohol counseling. The court need not explicitly address each of

the § 3553(a) factors, so long as the record indicates that the court considered the

facts and circumstances relevant under § 3553(a). See United States v. Garey, 546
F.3d 1359, 1363 (11th Cir. 2008).

      Izard’s sentence was also substantively reasonable. See Tome, 2010 WL
2899147 at *7. Given that this was Izard’s second time to be brought before the

court on a supervised release violation, and the unanimity of opinion that a third try

for success on supervised release would be pointless, the district court concluded

that Izard needed to be sentenced to a custodial term. The 18 month

sentence—below the guideline range for his violation—was particularly

appropriate in light of Izard’s repeated violation of his supervised release.

      Our independent review of the record reveals no arguable issues of merit.

Ostrander’s motion to withdraw is GRANTED, and Izard’s conviction and

sentence are AFFIRMED.




                                           4